                                                                                     rLERKS OFFICEu.s.(IIST,COUR-!
                                                                                           AT ROANQKE,VA
                                                                                                 FILED
                                                                                              JUN 2 1 2219
                          IN THE UNITED STATES DISTRICT CO IJRT
                         FOR THE W ESTERN DISTRICT OF W RGINIA                          JULK ..DUDL ,C RK
                                                                                       BY;             z''--
                                   ROANOKE DIW SION                                       .     P W CL K

KEITH H AGER ,                                      )    CASE NO.7:19CV00226
                                                    )
                 Petitioner,                        )
                                                    )    M EM ORANDUM OPINION
                                                    )
W ARDEN,                                            )    By:Hon.Glen E.Conrad
                                                    )    SeniorUnitedStatesDistrictJudge
                 R espondent.                       )
      '
          Keith Hager,afederalinm ate proceeding pro K ,hasfiled a Petition fora W ritofHabeas
                                                           .




Copusptlrsuantto 28U.S.C.j 2241,asking forrelease from detention undera void criminal
judgment.Afterreview oftherecord,thecourtwillsllmmarilydismissthepetition.


          Hagerpleaded guilty in theUnited StatesDistrictCourtforthe Northern Districtoflowa

to achargeofconspiring to distribute 100 grnm sormore ofheroin within 1,000 feetofa school.

The Courtsentenced Hagerto thestatutory m axim um sentence of960 m onthsin prison,land the

judgmentwasafsrmed on appeal.SeeUnited Statesv.Hager,609F.App'x 355(8th Cir.April
24,2015),cert.denied,136 S.Ct.2031(2016).Hager'smotiontovacate,setasideorcorrectthe
sentencetmder28U.S.C.j2255wasdeniedin2017.Pet.18,ECFNo.1.




          1 Atthesentencinghearing, theCourtfoundthatHagerhad participated in am anagerialorleadership role
Ttina cpnspiracy to distributedrugs,primarily cocaineandheroin,from 2004 tmtil2013,spalmingbetween Iowaand
Illinois.'' Hager,609 F.App'x at356-7. The Courtalso found that(dl-lagerwasinvolved with the distribution of
78,613.975kilogramsofmarijuana-equivalentdrugsy''that$Eatleastoneunderageindividualwasinvolvedwiththe
distribution,''thatHagerobstructedjusticethreetimesbymakingfalseclaimstotheCourtandtheprobationoffker
andtellingwimessestotestify untruthfully,andthat&tl'
                                                   lagerhadnotestablishedthatheacceptedresponsibility forhis
actions.'' 1d. The960-month sentencewaswithin theguidelinerange,and the Courtfound ittobean appropriate
sentence,becauseHagerEshasalonghistoly ofdrug dealing,hasgangaffiliation,hasnothadhonestemployment,and
hald)notbeenhonestwiththedistrictcourtorprobation.Consequently,thedistrictcotu'
                                                                              tbelievedHagerisatahigh
risk torecidivate.'' Id.at358.
!


            Liberally constnled,Hager'ssl-pagej2241petitionzcontendsthathisdetention by the
    warden ofthe United States Penitentiary in Lee County,Virginia (ICUSP Lee'')violates due
    process,becauseHager'sconviction and sentencewerevoidwhen imposed.Hagerdeniesthathis

    petition attacksthelegality ofthecriminaljudgmentagainsthim orthatheseeksto havethat
    judgnient setaside. He allegedly seeks a Glcivilremedy''to obtain release from allegedly
    unconstimtionaldetention. Id.at18.

            HageroffersseverallegalSçgrounds''toprovethatthejudgmentisallegedlyGûvoidbecause
    itiscontrary to theConstitution.'' Id.at17.Hearguesthattheindictm entwastmconstiotionally

    vaguebecause itdid notstate,nordid thegrandjury charge,the actualdnlg nmountused to
    calculatehislengthy sentence.He contendsthatbecausehepleaded guilty believinghissentence

    would be 80 m onthsin prison,hisplea wasnotknowing and valid. He complainsthatthenow-

    advisory federalsentencing guidelineswould haveGtcttred thevagueindictment''iftheyhad been

    m andàtory instead,as Congress intended. Id.at27. Hager contends that the Suprem e Court

    violated G'Separation ofPowers''by ruling thatthe m andatory aspectofthe guidelineshad to be

    changed.Id.at28.Hecomplainsthatusing relevantconductto increasehissentencechanged his

    crim eofconviction.Id.at24.Hagerasserts:ii-f'
                                                hecourthadauthoritytopunishfortheagreem ent

    todistributethe loo-grnmesgsicjwithintheprotectedarea.EverythingelseviolatedM r.Hager's
    due pyocessoflam '' Id.at37. Hager arguesthatany conspiracy in which he pM icipated was

    completewhen heagreedto it,andthus,itfelloutsidethescopeoftheControlled SubstancesAct,

    becauseM sactivity w ithin 1,000 feetofa schooldid notaffectinterstate com m erce.A ccordingly,



            2 WhileHagerdeclaresatonepointthatheisrelyingon SûtheGreatW ritof1789,,'hefiled hispetitionon a
    form designedforhabeasclaimsunderj2241andarguesthatheisentitledtoreliefunderthatstatute.Pet.17,ECF
    No.1. SeeCastrov.United States,540U.S.375,382 (2003)(citAtionsomitted)(noting thatafederalcourtmay
    Gligzore thelegallabelthata pro se litigantattachesto a motion and recharacterize themotion in orderto place it
    withinadifferentlegalcategory.'').
                                                          2
he insists,he pleaded guilty to a Glnon-çxistentoffense,''making his plea tand the criminal
judgment)çsvoid.''Id.at42-43.Inthealtem ative,heassertsthatthestatuteofconviction itself,
21U.S.C.j860,istmconstitutional,becauseprohibiting drugtrafûcking in onelocal,protected
area isnotGt
           N ecessary and Properforthe Regulation ofCom merce,''citing Article 1,section 8,

Clause 18 oftheConstitution. 1d.at48.

                                                    II.

        A prisonermayfleamotionunderj2255tocollaterallyattackthelegalityofhisdetention
tmderaconvictionorsentence. 28U.S.C.j2255($;Davisv.United States,417 U.S.333,343
(1974).A districtcourt'cnnnotentertainapetitionforam'itofhabeascorpusunderj2241petition
challengingthevalidityofan inmate'sdetentiontmderafederalcourtjudgmenttmlessamotion
pursuantto 28U.S.C.j2255is'Ginadequateorineffectiveto testthe legality of(thatinmate'sl
detenyion.''28U.S.C.j2255/)(Glthesavingsclause');United Statesv.R eeler,886F.3d415,
423(4thCir.2018).TheUzlitedStatesCourtofAppealsfortheFourth Circuithasconcluded
        thatj2255isinadequateandineffectiveto testthelegalityofaconviction when:
        (1) atthe time ofconviction settled 1aw ofthis circuitorthe Supreme Court
        established thelegality ofthe conviction;(2)subsequentto thepdsoner'sdirect
        appealand firstj2255motion,thesubstantive1aw changedsuchthattheconduct
        ofwllich the prisonerwasconvicted is deemed notto be cdminal;and (3)the
        prisonercnnnotsatisfythegatekeepingprovisiönsofj2255becausethenew rule
        isnotoneofconstitutionallaw.

InreJones,226F.3d328,333-34(4th Cir.2000).3
        Hagercannotsatisfy thisstandard,becausehefailsto identify any intervening change in

substN tive 1aw that decrim inalized the acts for w hich he w as convicted. W ithout question,


        3 HagerassertsthattheIn re Jonesruling Gdcannotberelied on''and asksthecourtto considerhisclaims
underadecisionbytheEleventhCircuitCourtofAppealsandUnitedStatesv.Surratt,794F.3d240(4thCir.2015).
'I'
  he Surrattdecision offersHagerno basisforrelietlbecause itwas4'
                                                                nullified''whentheFourth Circuitgranted
rehearirlg #-q banc in December2015,and thecase itselfwasdismissed asmootafterthe defendant'ssentencewas
commutedbypresidentialorder.Vassellv.O'Brien,No.5:17CV9,2018WL 3148239,at*10(N.D.      W .Va.Jan.31,
2018). Moreover,thiscourt,located withintheFourth Circuit'sjmisdiction,cannotchoosetofollow nzlingsby
anothercom'
          tofappealsincontradiction oftheFourth Circuit'sclearly established precedentin InreJones.
                                                    3
conspiracy to distlibute controlled substances within 1,000 feetofa schoolisstilla violation of

feder4lcriminallaw. Hager's arguments in his j2241petition- attempting to invalidate the
criminaljudgmentconvictingandsentencinghim- fallsquarelywithinthecategoryofclaimsthat
hecouldhaveraisedondirectappealorinhisfirstj2255motion.Thefactthatsuchclaimswould
now be barred as successive oruntimely filed ifraised in a second j 2255 motion does not
authorizeHagerto raisethem instead in a j2241petition through the narrow window ofthe
savingsclauseofj2255($.ln reVial,115F.3d 1192,1194n.5(4th Cir.1997)(Gû(T)heremedy
affordedbyj2255isnotrenderedinadequateorineffectivemerelybecauseanindividualhasbeen
tmableto obtain relieftm derthatprovision,orbecausean individualisprocedurally ban'
                                                                                  ed from

filingaj2255motion,'')(citationsomitted).
       Anevenmorestringentstandardappliestoj2241challengestothelegalityofaninmate's
sentence asimposed.To bring such claim s,theprisonerm ustshow that:

       (1)atthetime ofsentencing,settled 1aw ofthis circuitorthe Supreme Court
       established the legality ofthe sentence;(2) subsequentto the prisoner's direct
       appealandfrstj2255motion,theaforementionedsettledsubstantivelaw changed
       and was deemed to apply retroactively on collateralreview;(3)the prisoneris
       unabletomeetthegatekeepingprovisionsofj2255(1$(2)forsecondorsuccessive
       motions;and(4)duetothisretroactivechange,thesentencenow presentsan error
       sufficiently graveto bedeemed a f'
                                        undam entaldefect.

W heeler,886 F.3d at 429. Hager fails to show that his sentence now constitutes çtan en'or

sufficiently graveto bedeemed afhndnmentaldefect''in lightofparticularchangesin substantive

1aw thatoccurredafterhisinitialj2255motion andhavealsobeenfotmdtoapplyretroactivelyin
a collateralproceeding. Id.

       lnconclusion,Hagercoucheshisgrotmdsforrelieftmderj2241intermsthatthewarden's
execution ofhis sentence violates the Constitution or law s ortreaties of the United States. H is

claim s,however,do notchallengethecalculation ofhisterm ofconfinementorany otherfacetof


                                               4
th8 execution ofthecriminaljudgment. On the contrary,allofHager'sclaims- an allegedly
involpntary guilty plea,alleged constitutionalorhistoric invalidity ofthe statutesand guidelines

underwhich hewasconvicted and sentenced,orvariouscourterrorsattrialand sentencing--could

beraisedinaj2255 motionand,thus,cannotfallwithin the savingsclauseof j22554e)tmder
ln reJonesorW heeler.Therefore,the courtconcludesthatitiswithoutjtlrisdictionto address
Hager'sclaims attacking eitherhis conviction or his sentence tmder j2241. The courtwill
summmily dismisshispetitionwithoutprejudice.4 Anappropriateorderwillenterthisday.
        TheClerk isdirectedto send copiesofthism em orandum opinion andaccompanyingorder

to petitioner.
        EXTER:This Jf          dayofJune, 2019.



                                                       SeniorUnited StatesDistrictJudge




       4 ThecourtdeclinestoconstrueHager'ssubmissionasaj2255motionandtransferittotheUnited States
DistrictCourtforthe Northern Districtoflowa asthe sentencing court,because such a motion would sm ely be
dismissedassuccessive.28U.S.C.j2255(1$.
                                                   5
